Citation Nr: 1243635	
Decision Date: 12/20/12    Archive Date: 12/27/12

DOCKET NO.  04-14 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE
 
Entitlement to a total rating due to unemployability caused by service-connected disability.
 
 
REPRESENTATION
 
Appellant represented by:  Disabled American Veterans
 
 
ATTORNEY FOR THE BOARD
 
J. Hager, Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from August 2001 to January 2002.
 
This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  In that decision, the RO denied entitlement to a total rating due to unemployability caused by service-connected disability.
 
In November 2006, April 2009, October 2009, and June 2010, the Board remanded the claim for additional development as discussed below. 
 
Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).
 
 
FINDING OF FACT
 
The preponderance of the evidence is against finding that the Veteran is unable to obtain and maintain substantially gainful employment due solely to her service-connected disabilities.
 
 
CONCLUSION OF LAW
 
The requirements for a total rating due to unemployability caused by service-connected disability are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.340, 4.1, 4.16 (2012).
 
 
REASONS AND BASES FOR FINDING AND CONCLUSION
 
Veterans Claims Assistance Act of 2000
 
The requirements of the Veterans Claims Assistance Act have been met. There is no issue as to providing an appropriate application form or completeness of the application; rather, the Veteran filed a formal application for increased compensation based on unemployability on the VA form designated for that purpose, Form 21-8940, and included the relevant information in this application, as discussed below.
 
VA notified the Veteran in July 2005 and December 2006 correspondence of the information and evidence needed to substantiate and complete her claim, to include notice of how effective dates are assigned if the claim is granted.  The claim was readjudicated in multiple supplemental statements of the case, most recently in August 2012, curing any notice defect with respect to timing.  Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006).  VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate the claim and afforded her multiple VA examinations.  There is no evidence that any VA error in notifying or assisting the Veteran reasonably affects the fairness of this adjudication, and the Veteran has not suggested that such an error, prejudicial or otherwise, exists.  The claim for a total rating due to unemployability caused by service-connected disability is therefore is ready for adjudication.
 
Analysis
 
For VA purposes, total disability exists when there is any impairment of mind or body sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Marginal employment is not considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Marginal employment is generally deemed to exist when a veteran's earned annual income does not exceed the amount established by the United States Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Id.  Marginal employment may also be held to exist when earned annual income exceeds the poverty threshold, on a facts found basis including, but not limited to, employment in a protected environment such as a family business or sheltered workshop.  Id.  Consideration must be given in all claims to the nature of the employment and the reason for termination.  Id.
 
Total disability ratings for compensation may be assigned, where the schedular rating is less than total, if a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).  This regulation provides that consideration of such a rating is warranted if a veteran has one service-connected disability rated 60 percent or more or, if there are two or more such disabilities, there must be at least one that is rated 40 percent or more, with the remaining disabilities combining to 70 percent or more.  Id.
 
The Veteran is service connected for a diffuse disc bulge at L4-5, with moderate foraminal stenosis, rated as 40 percent disabling effective August 2003; a mood disorder with depressive features associated with the lumbar disc bulge, rated as 30 percent disabling effective March 2006 and as 50 percent disabling effective July 2012; residuals of a left ankle stress fracture, rated as 20 percent  disabling; and left lower extremity sciatica, rated 10 percent effective June 2003, and 20 percent effective August 2012.  Her combined rating was 60 percent from August 2003, 70 percent from March 2006, and 80 percent from July 2012.  
 
The Veteran filed her claim for a total rating due to unemployability caused by service-connected disability in April 2005.  In considering eligibility for any increased rating, including a total rating due to unemployability caused by service-connected disability, the relevant time period begins up to one year prior to filing the claim.  38 U.S.C.A. § 5110(b)(2).  This time period is relevant in this case because the Veteran has not had a 60 percent rating for any single disability, and her combined rating has been less than 70 percent for a portion of the appeal period that began in April 2004.  

While diseases resulting from common etiology will be considered as one disability for purposes of one 60 percent disability or one 40 percent disability in combination, 38 C.F.R. § 4.16(a), and while the Veteran indicated in her claim that she should be considered to have had a disability rated 60 percent at that time based on "common etiology," service connection for her left ankle disability was granted on a direct incurrence basis prior to the grant of service connection for the lumbar disorder and left lower extremity sciatica.  Thus, even considering the lumbar disability and sciatica to be one disability from 2003, diseases of common etiology would only combine to a 50 percent disability rating.
 
Regardless whether the Veteran met the threshold standards in 38 C.F.R. § 4.16(a) throughout the appeal period, however, the Board must consider whether her service-connected disabilities prevent her from securing and following substantially gainful employment during this time period.  Under 38 C.F.R. § 4.16(b), all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities will be rated totally disabled, and rating boards are required to submit cases of such veterans who do not meet the percentage standards of 38 C.F.R. § 4.16(a) to the Director of Compensation and Pension Service (Director), for extraschedular consideration.  

While the Board does not have the authority to initially assign a total rating due to unemployability caused by service-connected disability on an extraschedular basis, it may remand the claim for referral to the Director for extraschedular consideration.  Bowling v. Principi, 15 Vet. App. 1, 9 (2001).  The Board must therefore consider in this case whether there is a plausible basis for concluding that the Veteran was unable to secure and follow a gainful occupation at any point during the appeal period beginning in April 2004.  For the following reasons, the Board finds that the preponderance of the evidence is against such a conclusion.
 
As noted by the Veteran's representative in the November 2012 post remand brief, the most recent VA examinations in August 2012 reflect that she is currently employed.  Specifically, the August 2012 VA examination reports indicated that the Veteran had been working full time as an administrative assistant performing data entry and answering the phones for the prior two years.  She reported working five days per week, eight hours per day, sitting most of the time, and missing about three weeks of work due to depression, and more recently, her back and ankle pain.  The representative argues that the appellant's disabilities are an impediment to usual employment disabilities, that she is relegated to sedentary employment, and that the fact that she is employed is not dispositive.  The representative further argues that the issue is the effect of her disabilities on her ability to follow substantially gainful employment. 

The Board agrees that the fact that the Veteran is currently working does not end its inquiry.  It is, however, a relevant fact that the Veteran has been working full time for the past two years in what the record reflects is not marginal employment under 38 C.F.R. § 4.16.  In addition, the following evidence reflects that the Veteran's service-connected disabilities alone did not otherwise preclude her from following a substantially gainful occupation during the appeal period. 
 
In her April 2005 application, the Veteran indicated that she had been employed through February 2005, that she left her employment in February 2005, and that she had tried to obtain employment since February 2005.  She also indicated that she was to start a new job in April 2005 but had to go to the emergency room at that time.  She also reported completing one year of college.
 
At an August 2005 VA joints examination, the Veteran indicated that she was able to perform her activities of daily living but had limitations walking, participating in recreational activities, and driving.  She stated that when she worked both sitting and standing interfered with her job due to pain.  Similarly, a June 2004 VA treatment note indicated that the Veteran reported that she stopped attending college in December 2003 because she could not sit through classes due to back pain and was "not really able to do anything because of the pain I am in . . . anything that involves prolonged sitting, standing, walking . . ."  She also indicated that she had tried to walk for exercise.  A July 2005 VA treatment note indicated that the Veteran's depression was stable on medication but pain was causing increased incapacitation.  A September 2005 VA treatment note indicated that the Veteran requested a letter for school stating that she could not stand in class because of her back disability.  A March 2006 VA treatment note indicated that the Veteran was unemployed and having difficulty keeping a job due to taking too much time off because of pain.  She was working with VA's vocational rehabilitation program and going to school part time for paralegal studies.
 
In her March 2006 substantive appeal the Veteran indicated that she was in a lot of pain and unable to live a normal life, that she was on medication and could not do much for herself or keep a stable position that would accommodate her needs such as not being able to do prolonged standing or sitting.
 
During a June 2008 VA social and industrial survey, the Veteran reported that she was attending school fulltime in paralegal studies, but had to stop in January 2008 due to symptoms of Graves disease that had improved subsequent to a May 2008 thyroidectomy.  She had also worked at a group home from August 2006, left due to pregnancy in February 2007, and resumed work from August 2007 to January 2008.  She reported needing to leave work because of illness.  She had been hired to work for 32 hours but had often worked an extra day shift to make it 40 hours.  She was currently unemployed and spent her day caring for her son, waking at 6 am, cooking, cleaning, and playing with her child.  Regarding her work performance, the Veteran indicated that her prior job with a group home was overwhelming and hoped to get an office job.  

The examiner indicated that the Veteran had worked as a legal assistant from 2002 to 2004, for 6-9 months in 2005 for a transportation management company, at a call center from November 2005 to February 2006, as an assistant supervisor for a summer youth program from May to August 2006, and as a residential counsel for August 2006 to January 2008, and had been unemployed since then.  Her earnings ranged from $10 per hour to $12.36 per hour.  The examiner indicated that the Veteran wanted to work but the appellant wondered "if she can physically do it because of all her medical problems at this time."  The examiner indicated that she was not working at an occupation or position that was below her education and training level.  

In response to the question whether the Veteran was unemployable due to her service connected disabilities, the examiner answered "Yes," and noted her low back pain, fibromyalgia (a nonservice connected disorder), depression, and ankle, the latter which she did not report as a problem.  The examiner added that, "additional (nonservice connected) problems are significantly contributing to patient's inability to work at this time, (status post) total thyroidectomy in May 2008, chronic headaches, insomnia, anxiety, and mood swings."  The examiner indicated at the beginning of the examination report that the claims file had been reviewed along with the electronic records, but later wrote that the claims file was not provided.  
 
At a December 2009 VA psychiatric examination, the Veteran described having about eight jobs and attributed switching jobs due to physical pain rather than other causes such as interpersonal issues.  She indicated that pain made it difficult to get out of bed and she was tired due to interrupted sleep.  She worried how pain affected her ability to perform a job, as it caused an inability to sit or stand for long periods of time.  She reported problems concentrating, and preferring to work than to stay at home.
 
A March 2010 VA psychiatric treatment note indicated that the Veteran reported that she enjoyed her job as a counselor at a group home from 2006-2008 but left on good terms to return to school and could reapply in the future if she wanted to, although ideally she would like to become a paralegal.  She had been working temp jobs but nothing recently due to her depression.
 
At a July 2012 VA psychiatric examination, the Veteran indicated that pain from her in-service injury resulted in difficulty maintaining her job, but that she had been working full time since March 2010 as an administrative assistant doing data entry.  Her job performance was good and her boss was happy with her productivity.  She reported taking  sick days and/or leave without pay roughly two to three days per month due to pain symptoms.
 
At an August 2012 VA joints and peripheral nerves examination, after reviewing the claim file and examining the Veteran, the examiner found that her left ankle disability did not impact her ability to work, that her stress fracture had likely healed and more recent pain was likely due to significant weight gain over the prior two years with abnormal thyroid function unrelated to service or service-connected conditions as well as an intercurrent injury/sprain.  The examiner explained that significant complaints of left ankle pain were lacking since 2005 which suggested the left ankle stress fracture had resolved.  The examiner also opined that the appellant's lumbar spine disability and sciatica did not impact her ability to work, given that she had been working full time for the past two years with these disabilities.  On the portion of the examination report related to employability, the examiner concluded after reviewing the claims file that "the claimed condition is less likely than not (less than 50 percent probability proximately due to or the result of the Veteran's service connected condition," with the rationale that she had been employed in a sedentary position for the past two years despite her service-connected back, ankle, and peripheral nerve disabilities.  The examiner also opined that the appellant would unlikely be able to perform a job that required any significant standing, lifting, or inability to change position.
 
The preponderance of the above evidence reflects that the Veteran's service-connected disabilities alone have not precluded her from obtaining and maintaining substantially gainful employment consistent with her educational and occupational experience.  She contends that her service-connected disabilities have made it difficult for her to find suitable employment and has caused her to miss significant time from work.  The evidence supports this contention.  The evidence also reflects, however, that her service-connected disabilities have not prevented her from being gainfully employed for the majority of the time during the appeal period including her current full time employment.  

A total rating due to unemployability caused by service-connected disability is not warranted for difficulty in finding employment or loss of significant time from work, as these are contemplated by the ratings assigned for specific disabilities.  See 38 C.F.R. § 4.1 ("Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability").  Rather, preclusion from substantially gainful employment is required and the above evidence reflects a lack of such preclusion.  

The only two medical opinions specifically addressing the question of individual unemployability are those of the June 2008 VA examiner and the August 2012 VA examiner.  The June 2008 examiner's opinion is ambiguous, as it did not make it clear whether the Veteran's unemployability was due to her service or non service-connected disabilities, while the August 2012 examiner's opinion suffered from no such flaw.  The August 2012 VA examiner concluded that the Veteran's service-connected disabilities did not preclude her from substantially gainful employment, based on the fact that she was productively working full time despite these disabilities.  As the August 2012 VA examiner clearly and specifically addressed the effect of the Veteran's service connected disabilities, and gave a more thorough explanation of the reasons for his conclusion, this opinion is entitled to greater probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The August 2012 VA examiner did not specifically address the Veteran's psychiatric disability, but that was addressed in the July 2012 VA examination which also noted that the Veteran was working at that time.
 
The Board has considered the Veteran's statements.  Lay witnesses are competent to report symptoms, but their statements must be weighed against the other evidence of record.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Veteran's statements indicate the difficulty that she has faced in obtaining and maintaining employment, but they do not reflect that she has been precluded from doing so and therefore do not warrant a different result.
 
For the foregoing reasons, the preponderance of the evidence is against the claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders throughout the appeal period, whether on a schedular or extraschedular basis.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.
 
Compliance with Board Remand Instructions
 
This case has a complex procedural history with four Board remands containing multiple instructions and the issue of whether there was compliance with these instructions is best addressed in this separate section of the Board's decision.
 
In November 2006, the Board denied claims for service connection for various disabilities but noted in the remand section that there was an unadjudicated claim for service connection for depression secondary to the appellant's back disorder which was inextricably intertwined with the claim for a total rating due to unemployability.  The Board remanded the claim to the RO, via the Appeals Management Center, for adjudication of the claim for service connection for depression and a VA social and industrial survey to ascertain whether she was unemployable due to her service-connected disabilities, prior to readjudication of the claim for a total rating due to unemployability.  

The June 2008 social and industrial survey was conducted, as noted above, but the claim for service connection for depression was not adjudicated, and the Board therefore again remanded the claim for a total rating due to unemployability to the RO via the AMC in April 2009.  The Board also noted that the Veteran experienced anxiety with mood swings and found that this constituted an additional claim for service connection, which was to be adjudicated along with the claim for service connection for depression prior to readjudication of the claim for a total rating due to unemployability.  

In October 2009, the Board again remanded the claim for total rating due to unemployability for readjudication, to be preceded by adjudication of claims for service connection for depression, anxiety, and mood swings, which was to be preceded by a VA psychiatric examination, and instructed that, if any of the claims were granted, the Veteran should be afforded a new social and industrial survey to determine her ability to work considering all of her service-connected disabilities.   The Veteran was afforded a December 2009 VA psychiatric examination, but the claims for service connection for psychiatric disorders were not adjudicated. 

In June 2010, noting that the AMC had not transferred the claim to the RO for adjudication of the outstanding service connection claims, the Board remanded the claim to the RO with instructions to ask the Veteran to identify all treatment records and to provide her employment history since she filed her claim in 2005, and for the RO to adjudicate claims of entitlement to service connection for a psychiatric disorder, claimed as depression, anxiety with mood swings, and insomnia, to include on a secondary basis.  The Board also instructed that if service connection for a psychiatric disorder were granted, the RO was to afford the Veteran another social and industrial survey to determine the Veteran's ability to work considering all of her service-connected disorders; that the Veteran be afforded a VA orthopedic examination to include an opinion as to whether the Veteran was unable to obtain and retain substantially gainful employment based on her service connected orthopedic disabilities; and that the VA examiner append a copy of his or her curriculum vitae to the examination report.  In July 2012, the RO granted service connection for mood disorder with depressive features.
 
The RO substantially complied with the Board's remand instructions.  See Donnellan v. Shinseki, 24 Vet. App. 167, 176 (2010) ("It is substantial compliance, not absolute compliance, that is required" under Stegall citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999)).  The RO sent an April 2011 letter requesting information regarding the Veteran's treatment and her employment history.  The RO afforded the Veteran an August 2012 orthopedic and peripheral nerves examination on which each of her orthopedic and neurologic disabilities and their effect on her employability were discussed.  The Veteran was not afforded an additional social and industrial survey, but the Board finds that the July 2012 VA psychiatric examination at which time on which the Veteran indicated that pain symptoms from her in-service injury resulted in difficulty maintaining her job.  She also, however, reported working full time since March 2010 with good job performance and productivity but taking sick days and/or leave without pay roughly two to three days per month due to pain symptoms, provided the information that was sought from a social and industrial survey.  

While no curriculum vitae appended to the August 2012 VA examination report, the examination, as well as the other examinations discussed above, was adequate because of their detailed factual findings the fact that they were based on consideration of the Veteran's prior medical history described her disabilities and their effect on her employment in sufficient detail to allow the Board to make a fully informed evaluation.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007). 

Although the August 2012 VA examiner was a physician's assistant (PA-C), non-physician VA health care providers may provide competent medical evidence as long as the examination and opinions themselves are not incomplete or otherwise insufficient, the Board is entitled to assume the competence of a VA examiner, and the appellant bears the burden of rebutting the Board's presumption of competence.  Cox v. Nicholson, 20 Vet. App. 563, 568-569 (2007).  As the examinations were adequate for the reasons stated above, the RO complied with the Board's remand instructions in this regard and another remand is not required.  Soyini v. Principi, 1 Vet. App. 540, 546 (1991) (A remand would produce no benefit to the appellant while "unnecessarily imposing additional burdens").
 
 
ORDER
 
Entitlement to a total disability evaluation based upon individual unemployability is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


